Per Curiam.
This was a suit on the covenant against incumbrances in a deed to recover an amount paid for taxes for the year 1882. The answer was a general denial.
The facts are as follows: On the twenty-ninth' of January, 1882, the defendant, Redman, by a warranty deed, with a general covenant against incumbrances, conveyed to plaintiff, Geer, two parcels of land in Ralls county, upon which the taxes for that year had not been paid, and which the plaintiff paid. As a part of the consideration, Geer conveyed to Redman certain lands in the state of Michigan; he, also, as another part of the consideration, made a deed of trust upon the Missouri land to secure the payment of two promissory notes, and, in this deed of trust, he, in express terms, covenanted to pay all taxes then existing against the land. It, also, appears, by parol evidence, that, at the time the deeds were made, plaintiff agreed to pay the taxes on land in Missouri, and the defendant agreed to *378and had paid the taxes on the Michigan land for the same year, 1882.
The deed sued upon and the deed of trust were made upon the same day, delivered at the same time, conveyed the same land, and were different parts of one and the same transaction, and may be taken and read together. The general covenant in the deed was qualified by the special covenant in the deed of trust, and the two instruments show that plaintiff was to pay the taxes-for which he sues. Objections were made by the plaintiff to the introduction of the deed of trust in evidence, and to the evidence of the payment of taxes by defendant, and to the parol proof of the agreement with respect to the payment of the taxes; but the objections-were general, without any grounds being assigned, and the case stands as if no objections had been made.
All concur.